ROBINSON, J.
1. There is no duty specially enjoined by law on the Industrial Commission to rehear an application for compensation after an appeal, from its adverse ruling, to the court of common pleas has been prosecuted and heard.
2. The Industrial Commission hás no jurisdiction over applications for compensation that have been appealed to the court of common’pleas, while such appeal is pending, and ■no'- jurisdiction after judgment, except to carry the judgment into execution.
:ipémurrer-.-.sustained..
Jones, Matthias., and Kinkade, JJ., concur,: .